Case 1:19-cv-01080-RM-MEH Document 108 Filed 05/15/20 USDC Colorado Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01080-RM-MEH

  POPSOCKETS, LLC,

         Plaintiff,

  v.

  LORA SUZANNE WILCOX,
  BRADLEY JAMES WILCOX, and
  JOHN DOES 1-10, individually and as corporate entities,

         Defendants.


                                               ORDER


  Michael E. Hegarty, United States Magistrate Judge.

         Before the Court is Plaintiff’s Motion for Sanctions Pursuant to Fed. R. Civ. P. 11(c) [filed

  February 24, 2020; ECF 81]. Plaintiff seeks an award of attorney’s fees and costs arguing that

  “Defendants filed ten frivolous and improper filings, and additionally delayed the resolution of

  pending discovery disputes by filing a frivolous Notice of Appeal.” Mot. 2. Plaintiff also complains

  that Defendants “have openly disregarded court rules, have been disrespectful of the process, [and]

  have flouted their discovery obligations.” Id. Defendants, proceeding pro se in this action, oppose

  Plaintiff’s motion. ECF 89.

         On April 13, 2020, this Court granted Plaintiff’s motion to strike the “improper filings.”

  ECF 97. In addition, the Court has held conferences with the parties to discuss discovery disputes

  and has issued orders regarding the same. ECF 90, 107. Most recently, on May 12, 2020, the Court

  heard Plaintiff’s arguments concerning Defendants’ refusal to respond to discovery requests, and

  issued orders requiring Defendants’ compliance. See ECF 107. The Court emphasized with

  Defendants that any failure(s) to comply would be sanctioned.
Case 1:19-cv-01080-RM-MEH Document 108 Filed 05/15/20 USDC Colorado Page 2 of 2



         The Court understands the Plaintiff’s frustration with Defendants’ conduct thus far and, at

  the same time, recognizes that some conduct arises from Defendants’ lack of knowledge or

  misunderstandings concerning the litigation process. As articulated at the May 12 conference, the

  Court will keep in mind Defendants’ conduct and Plaintiff’s arguments—made both in the present

  motion and at the February and May conferences—while considering the Plaintiff’s second motion

  for sanctions filed May 4, 2020 (ECF 99). Accordingly, Plaintiff’s first motion for sanctions [filed

  February 24, 2020; ECF 81] is denied without prejudice at this time.

         SO ORDERED.

         Dated at Denver, Colorado, this 15th day of May, 2020.

                                                BY THE COURT:




                                                Michael E. Hegarty
                                                United States Magistrate Judge




                                                   2
